                                                                          Case 2:19-cv-00686-JAD-GWF Document 12 Filed 05/21/19 Page 1 of 2



                                                                      1   ROBERT S. LARSEN, ESQ.
                                                                          Nevada Bar No. 7785
                                                                      2   GORDON REES SCULLY MANSUKHANI, LLP
                                                                          300 South 4th Street, Suite 1550
                                                                      3   Las Vegas, Nevada 89101
                                                                          Telephone: (702) 577-9300
                                                                      4   Facsimile: (702) 255-2858
                                                                          E-Mail: rlarsen@grsm.com
                                                                      5
                                                                          Attorneys for Navy Federal Credit Union
                                                                      6
                                                                                                          UNITED STATES DISTRICT COURT
                                                                      7
                                                                                                               DISTRICT OF NEVADA
                                                                      8
                                                                           LYDIA R. GARRETT,                                    )   Case No.: 2:19-CV-00686-JAD-GWF
                                                                      9                                                         )
                                                                                                 Plaintiffs,                    )
                                                                     10                                                         )
Gordon Rees Scully Mansukhani, LLP




                                                                          vs.                                                   )
                                                                     11                                                         )
                                                                          EQUIFAX INFORMATION SERVICES, LLC;                    )   STIPULATION AND ORDER TO
                                     300 S. 4th Street, Suite 1550




                                                                     12   NAVY FEDERAL CREDIT UNION; OCWEN                      )   EXTEND TIME FOR NAVY
                                        Las Vegas, NV 89101




                                                                          LOAN SERVICING, LLC; SILVER STATE                     )   FEDERAL CREDIT UNION TO
                                                                     13   SCHOOLS CREDIT UNION,                                 )   RESPOND TO COMPLAINT
                                                                                                                                )   [ECF No. 1]
                                                                     14                         Defendants.                     )
                                                                                                                                )   (First Request)
                                                                     15

                                                                     16
                                                                                 Pursuant to Local Rules 6-1 and 7-1, Plaintiff Lydia R. Garrett (“Plaintiff”), and
                                                                     17
                                                                          Defendant Navy Federal Credit Union (“NFCU”), by and through their respective attorneys of
                                                                     18
                                                                          record, stipulate as follows:
                                                                     19
                                                                                                                  STIPULATION
                                                                     20
                                                                                 1.      Plaintiff filed his Complaint on April 22, 2019, 2019 [ECF No. 1].
                                                                     21
                                                                                 2.      NFCU recently retained counsel and a short extension is necessary to allow
                                                                     22
                                                                          NFCU’s counsel to obtain the file and investigate the allegations in the Complaint before
                                                                     23
                                                                          responding.
                                                                     24
                                                                                 3.      Plaintiff and NFCU are also currently engaged in settlement discussions on this
                                                                     25
                                                                          case and wish to extend the deadline for NFCU to respond to the Complaint until June 10, 2019.
                                                                     26
                                                                          This will allow the parties to continue settlement discussions without incurring additional fees
                                                                     27
                                                                          and expenses. Plaintiff has no objection to the extension.
                                                                     28

                                                                                                                          -1-
                                                                          Case 2:19-cv-00686-JAD-GWF Document 12 Filed 05/21/19 Page 2 of 2



                                                                      1          4.      This request is not made for purposes of delay.

                                                                      2          5.      Therefore, the parties agree that NFCU’s response to the Complaint is now due on

                                                                      3   or before June 10, 2019.
                                                                      4
                                                                          DATED: May 21, 2019.                              DATED: May 21, 2019.
                                                                      5
                                                                          GORDON REES SCULLY MANSUKHANI,                       HAINES & KRIEGER, LLC
                                                                      6   LLP

                                                                      7   /s/ Robert S. Larsen                              /s/ David H. Krieger

                                                                      8   Robert S. Larsen, Esq.                            David H. Krieger, Esq.
                                                                          Nevada Bar No. 7785                               Nevada Bar No. 9086
                                                                      9   300 So. 4th Street, Suite 1550                    8985 S. Eastern Ave., Suite 350
                                                                          Las Vegas, NV 89101                               Henderson, NV 89123
                                                                     10
                                                                          Attorneys for Defendant Franklin Collection       Attorney for Plaintiff
Gordon Rees Scully Mansukhani, LLP




                                                                     11   Services, Inc.
                                     300 S. 4th Street, Suite 1550




                                                                     12
                                        Las Vegas, NV 89101




                                                                     13
                                                                                                                      ORDER
                                                                     14
                                                                                                                        IT IS SO ORDERED.
                                                                     15

                                                                     16
                                                                                                                        UNITED STATES
                                                                                                                        UNITED STATES DISTRICT JUDGE
                                                                                                                                      MAGISTRATE   JUDGE
                                                                     17
                                                                                                                        DATED: 5/22/2019
                                                                     18

                                                                     19

                                                                     20

                                                                     21

                                                                     22

                                                                     23

                                                                     24

                                                                     25

                                                                     26

                                                                     27

                                                                     28

                                                                                                                         -2-
